Case: 14-15030    Date Filed: 03/24/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                 No. 14-15030
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:10-cv-21705-JEM



WALLACE C. JONES, JR.,

                                                        Plaintiff-Appellant,

                                    versus

KEVIN THOMAS,
Metro Police Department,
a.k.a. Kelvin Johnson,
D. EDWARDS,
R. DESROCHES,
JUDGE DEEHL,

                                                         Defendants-Appellees.

                           ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (March 24, 2015)
               Case: 14-15030     Date Filed: 03/24/2015    Page: 2 of 6


Before MARCUS, WILLIAM PRYOR, and JULIE CARNES, Circuit Judges.

PER CURIAM:

      Plaintiff Wallace Jones, Jr. appeals pro se the district court’s denial of his

motion to reconsider its prior decision denying his motion to reopen his civil rights

action that was dismissed in 2011. After review, we affirm.

                                I. Procedural History

      In May 2010, Plaintiff, proceeding pro se, filed a civil rights action, pursuant

to 42 U.S.C. § 1983, against three Miami police officers and a Florida state judge,

arising from his arrest and prosecution for falsely impersonating an officer and

unlawfully using a police badge. Plaintiff alleged that the officers and judge

violated his federal and state constitutional rights by detaining him at his home and

arresting and jailing him without a warrant or probable cause, using excessive

force during his arrest, not providing him with notice of the charges, and

discriminating against him on unspecified grounds.

      In March 2011, the district court dismissed Plaintiff’s complaint with

prejudice, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, as to

every claim except one. Concluding that Plaintiff’s allegations were ambiguous as

to whether he was inside his house when arrested without a warrant, the district

court dismissed this claim without prejudice. Plaintiff amended the complaint as to

this claim, but the district court determined that Plaintiff had not stated a


                                           2
                Case: 14-15030    Date Filed: 03/24/2015    Page: 3 of 6


constitutional violation. Accordingly, in October 2011, the district court dismissed

with prejudice this final claim and the corresponding amended complaint.

        Plaintiff appealed to this Court. Determining that Plaintiff’s appeal was

frivolous, we denied Petitioner’s motion for leave to proceed on appeal in forma

pauperis. In May 2012, after Plaintiff failed to pay the required filing fee, we

dismissed his appeal for want of prosecution.

        On July 17, 2014, Plaintiff moved the district court to reopen his case.

Albeit in an abbreviated form and focusing on only one of the three Miami police

officers and only on violations of the Florida Constitution, Plaintiff reasserted the

same allegations and claims that he had raised in his original and amended

complaints. The district court denied Plaintiff’s motion to reopen on October 20,

2014.

        On October 29, 2014, pursuant to Rule 59 of the Federal Rules of Civil

Procedure, Plaintiff filed a motion to reconsider the district court’s denial of his

motion to reopen. Plaintiff restated the facts surrounding his arrest and reasserted

the same claims raised in his original and amended complaints. Plaintiff also

alleged that Defendants’ actions violated the Florida Constitution and Florida law.

Finding that Plaintiff had not presented manifest errors of law or fact or newly-

discovered evidence, the district court denied Petitioner’s motion to reconsider.




                                           3
              Case: 14-15030     Date Filed: 03/24/2015    Page: 4 of 6


                                   II. Discussion

      We review the denial of a Rule 59 motion for abuse of discretion. Arthur v.

King, 500 F.3d 1335, 1343 (11th Cir. 2007). We liberally construe pro se

pleadings. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

      A Rule 59 motion asks the court to alter or amend a judgment, and such a

motion must be filed no later than 28 days after the entry of judgment. Fed. R.

Civ. P. 59. “The only grounds for granting [a Rule 59] motion are newly-

discovered evidence or manifest errors of law or fact.” Arthur, 500 F.3d at 1343

(alteration in original). A Rule 59 motion cannot be used “to relitgate old matters,

raise argument or present evidence that could have been raised prior to the entry of

judgment.” Id.

      Here, the district court did not abuse its discretion in denying Plaintiff’s Rule

59 motion to reconsider the district court’s prior denial of his motion to reopen. As

the district court correctly found, Plaintiff did not present any newly-discovered

evidence or assert any manifest errors of law or fact in his motion to reconsider.

Instead, Plaintiff attempted to use his Rule 59 motion to relitigate old matters by

reiterating the facts and claims that had been raised in his original and amended

complaints, both of which were previously dismissed for failing to state a claim.

The only new argument Plaintiff raised in his motion to reconsider was that

additional Florida constitutional provisions and Florida law supported his claim.


                                          4
                 Case: 14-15030        Date Filed: 03/24/2015        Page: 5 of 6


However, there is no reason that this argument could not have been raised in

Plaintiff’s earlier proceedings.

       Moreover, Plaintiff did not show in his motion to reconsider (and does not

show here) how the district court’s denial of his motion to reopen was a manifest

error of law or fact. Indeed, we find nothing in the district court’s order that would

constitute such an error. None of the conditions outlined in Rule 60(b) of the

Federal Rules of Civil Procedure provide a basis for reopening Plaintiff’s case (and

vacating the 2011 dismissal orders).1 First, to the extent that Plaintiff was seeking

to reopen based on mistake, newly-discovered evidence, or fraud under Rule

60(b)(1)-(3), his motion to reopen was time-barred. See Fed. R. Civ. P. 60(c)

(providing that motions brought under Rule 60(b)(1)-(3) must be made no more

than a year after the entry of the judgment). Second, reasons (4) and (5) of Rule

60(b) are inapplicable. See Fed. R. Civ. P. 60(b)(4)-(5). Assuming then that

Plaintiff’s motion to reopen was based on the catch-all provision of Rule 60(b)(6),

the district court did not manifestly err in denying the motion to reopen because
       1
           Plaintiff did not indicate that he was filing his motion to reopen pursuant to Rule 60(b).
However, given Plaintiff’s pro se status and the fact that he is asking the district court to vacate
its prior orders dismissing his original and amended complaints, we liberally construe Plaintiff’s
motion as being filed pursuant to Rule 60(b).

        Under Rule 60(b), the district court may relieve a party of a final judgment or order for:
(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that
could not previously have been discovered with reasonable diligence; (3) fraud,
misrepresentation, or misconduct by an opposing party; (4) a void judgment; (5) a judgment that
has been satisfied, released or discharged, that is based on an earlier judgment that has been
reversed or vacated, or that it would no longer be equitable to apply prospectively; or (6) any
other reason that justifies relief. Fed. R. Civ. P. 60(b).
                                                  5
              Case: 14-15030     Date Filed: 03/24/2015   Page: 6 of 6


Plaintiff did not present any extraordinary circumstances that warranted relief. See

Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006) (“Rule 60(b)(6) motions

must demonstrate that the circumstances are sufficiently extraordinary to warrant

relief.” (quotation marks omitted)).

      Accordingly, the district court’s denial of Plaintiff’s motion to reconsider is

AFFIRMED.




                                          6